         Case 1:11-cv-09089-JGK Document 36 Filed 08/12/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN ALLER ,

                         Petitioner ,               llcv9089 (JGK)
                                                    00cr977 (JGK)
              - against -
                                                    ORDER
UNITED STATES OF AMERICA,

                         Respondent .



JOHN G. KOELTL, District Judge:

     The Court received the attached two letters from the

petitioner . They will now be filed .


SO ORDERED.

Dated:       New York , New York
             August 12, 2020

                                          United States District Judge
                            Case 1:11-cv-09089-JGK Document 36 Filed 08/12/20 Page 2 of 3
                                                                                                                                                                                         '7-1e-~6
                  Ho rJ 4fl tL 'c_                    ~v       lSL-- ~C\\N
                                                                   '--
                                                                                                         G. to \3_ l+ l
                        ,
             ---, I
                 L,/VI
                                 c)   t\J
                             Wilt I Jc.               400
                                                                ....__
                                                                   ,~             ~              \   ~ /l..,'v'\.     0        D .__)         ~ \ tot\AV                                ",-so-d--0
                                            \J        '                                                                   Ii                           /
             we__ r           1.At-~        f0,           ~A-c.,\l.      (),.J           Ln c.,,'-L \\..eo WN.                           c.-.>!-l.,,          «Ge.AO..\~               ,f./ )::,/u 111+72
                                            •
              \ '-
              1rJ\ (l4-t,'{__~\       .~

                                                 -+U-~         ((:)J~     ~              l'i .   ~o            Mil
                                                                                                                                           I
                                                                                                                                  Vfl'IG- \ " \
                                                                                                                                                                      ~1---
                                                                                                                                                                       I
                                                                                                                                                                            \
                                                                                                                                                                           I~     #8.. (:_ ~-.) \~
I
             h?<L- \)}~                          (L,~ l' f',A, ~                  T)/£,,/        )1    {:1.}1..     fli 1,h \                 ~o~ !'4.\.}NC' ~ .Ad.1\1',~ l .,
                                                                                                                                                          -
             ......__                                                     I           I.         ~       -                _3..-).                              '
              \-c\)C\..,       00~v\--                    C)N C          7'-101,)\\V\ - 12/ -WOJ \                                      /1.. ;:~   l<JrJc:i.            R?- ~- 4                Sf11...~t~7
                                                                                                                                                       -......:::::
             --r=-- 2),1~ SQ\~                                        -~~
                                                                      ,_,
                                                                                            ~,~                 \ e.~~                  ,J\        ~   u \.,
                                                                                                                fr01~ ·R\ '\:'.._~i;,,..                                  '--,fd 0 .
                                                                                                                                                       ~ l')_I~




                                                           -                         -


                                                               -                                           -

                                                                              -




                                                                                                                                                                                                            --




                                                                                                                                                                                                             -




    -·----                      ----              -                      -----·
                 Case 1:11-cv-09089-JGK Document 36 Filed 08/12/20 Page 3 of 3




- - - -.......-- - - - - - - - ~ - -        -   ------




- - ---+-+---- - - - - - - - - -
